

 
 
 
 
Exhibit 10.1

EMPLOYMENT AGREEMENT
BETWEEN CHATHAM LODGING TRUST
AND JEREMY WEGNER
          THIS EMPLOYMENT AGREEMENT, effective as of May 4, 2015, between
CHATHAM LODGING TRUST, a Maryland real estate investment trust (the “Company”),
and JEREMY WEGNER (the “Executive”), recites and provides as follows:
WITNESSETH:
              WHEREAS, the Company is a self-advised equity real estate
investment trust which has been formed to own hotel properties directly and
through its subsidiaries; and
WHEREAS, the Company desires to employ the Executive to devote substantially all
of his time, attention and efforts to the business of the Company and to serve
as the Senior Vice President and Chief Financial Officer of the Company; and
WHEREAS, the Executive desires to be so employed on the terms and subject to the
conditions hereinafter stated.
NOW, THEREFORE, in consideration of the premises and mutual obligations
hereinafter set forth, the parties agree as follows:
          1. RECITALS. The above recitals are incorporated by reference herein
and made a part hereof as set forth verbatim.
     2. EMPLOYMENT. The Company shall employ the Executive, and the Executive
agrees to be so employed, in the capacity of Senior Vice President and Chief
Financial Officer to serve for the Term (as hereinafter defined) hereof, subject
to earlier termination as hereinafter provided.
3. TERM. The Initial Term of the Executive’s employment hereunder (the “Initial
Term”) shall be for a period of three (3) years commencing on or about June 1,
2015, and continuing until June 1, 2018 unless terminated earlier as provided
herein. If neither the Company nor the Executive has provided the other with
written notice of an intention to terminate this Agreement at least thirty
(30) days before the end of the Initial Term (or any subsequent renewal period),
this Agreement will automatically renew for a twelve (12) month period. For
purposes of this Agreement, the word “Term” means the Initial Term and the
period of any extension of the Initial Term pursuant to the preceding sentence.
4. SERVICES. The Executive shall devote substantially all of his time, attention
and effort to the Company’s affairs. The Company further agrees that the
Executive may engage in civic and community activities and endeavors provided
that such activities do not interfere with the performance of the Executive’s
duties hereunder. The Executive shall have full authority and



--------------------------------------------------------------------------------



responsibility for formulating policies and administering the Company in all
respects, subject to the general direction, approval and control of the
Company’s Chief Executive Officer or Chief Operating Officer.
     5. COMPENSATION.
               (a) Base Salary. During the Term, the Company shall pay the
Executive for his services an annual Base Salary equal to $260,000, subject to
any increases approved by the Board or its Compensation Committee (the
“Committee”). Such Base Salary shall be paid in twenty-six (26) bi-weekly
installments. Any increase in Base Salary shall not serve to limit or reduce any
other obligations to the Executive under this Agreement.
               (b) Annual Bonus. In addition to his annual Base Salary, during
the Term the Executive shall have the opportunity to earn an Annual Bonus as
determined by the Committee in its discretion or to the extent that prescribed
individual and corporate goals established by the Committee are achieved. Any
Annual Bonus that is earned under this Section 5(b) shall be paid in a single
lump sum payment no later than March 15 following the calendar year in which the
Annual Bonus is earned.
6. BENEFITS. The Company agrees to provide the Executive with the following
benefits:
 (a) Vacation. The Executive shall be entitled each year to a vacation, during
which time his compensation shall be paid in full. The time allotted for such
vacation shall be an aggregate of three (3) weeks. In the year Executive
terminates employment, he shall be entitled to receive a prorated paid vacation
based upon the amount of time that he has worked during the year of termination.
In the event that he has not taken his vacation time computed on a prorated
basis, he shall be paid, at his regular rate of pay, for unused vacation. In the
event Executive has taken more vacation time than allotted for the year of
termination, there shall be no reduction in compensation otherwise payable
hereunder.
               (b) Employee Benefits. During the Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible to participate in all
Company employee benefit plans in which other executive level employees of the
Company and/or the members of their families, as the case may be, are eligible
to participate, but not limited to, any retirement, pension, profit-sharing,
insurance, hospital, or other plans which may now be in effect or which may
hereafter be adopted by the Company. Regarding life insurance, the Executive
shall have the right to name the beneficiary of such life insurance policy.
7. EXPENSES. The Company recognizes that the Executive will have to incur
certain out-of-pocket expenses related to his services and the Company’s
business, and the Company agrees to promptly reimburse the Executive for all
reasonable expenses necessarily incurred by him in the performance of his duties
to the Company upon presentation of a voucher or documentation indicating the
amount and business purposes of any such expenses. These expenses include, but
are not limited to, travel, meals, entertainment, etc. Expenses that are
reimbursable to the Executive under this Section 7 shall be paid to the
Executive in accordance with the Company’s expense



--------------------------------------------------------------------------------



reimbursement policy but in no event later than March 15 following the calendar
year in which the expense is incurred.
The Company will also reimburse you for your reasonably documented out of pocket
relocation expenses, “Relocation Expenses”, up to $65,000. The relocation
expenses may include up to $15,000 in rent for temporary housing in Florida. Any
Relocation Expenses paid or reimbursed to you are subject to repayment to the
Company if you voluntarily leave the Company within one year of your start date.
8. OFFICE AND SUPPORT STAFF. During the term of this Agreement, the Executive
shall be entitled to an office of a size and with furnishings and other
appointments, and to secretarial and other assistants, at least equal to those
provided to other management level employees of the Company.
9. TERMINATION.
               (a) Grounds. This Agreement shall terminate in the event of the
Executive’s death. In the case of the Executive’s Disability, the Company may
elect to terminate the Executive as a result of such Disability. Where
appropriate, the Company also may terminate the Executive pursuant to a
Termination With Cause. Finally, the Executive may terminate his employment with
the Company pursuant to either a Voluntary Termination or a Voluntary
Termination for Good Reason. For purposes of this Agreement, the terms
Disability, Voluntary Termination, Voluntary Termination for Good Reason, and
Termination With Cause are defined in Section 12 of this Agreement.
               (b) Notice of Termination. Any termination by the Company or the
Executive (other than upon death) shall be communicated by Notice of Termination
to the Executive or the Company, as applicable. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon and the specific
ground for termination; (ii) sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination; and (iii) the
date of termination in accordance with 9(c) below.
               (c) Date of Termination. For the purposes of this Agreement,
“Date of Termination” means (i) if the Company intends to treat the termination
as a termination based upon the Executive’s Disability, the Executive’s
employment with the Company shall terminate effective on the thirtieth day after
the date of the Notice of Termination (which may not be given before the
Executive has been absent from work on account of a physical or mental illness
or physical injury for at least hundred fifty (150) days) provided that, before
such date, the Executive shall not have returned to full-time performance of the
Executive’s duties; (ii) if the Executive’s employment is terminated by reason
of Death, the Date of Termination shall be the date of death of the Executive;
(iii) if the Executive’s employment is terminated by reason of Voluntary
Termination, the Date of Termination shall be thirty (30) days from the date of
the Notice of Termination (and the Executive shall be deemed to have terminated
his employment by Voluntary Termination if the Executive voluntarily refuses to
provide substantially all the services described in Section 4 hereof for a
period greater than four (4) consecutive weeks (excluding periods in which the
Executive is not performing services on account of vacation in accordance with
Section 6(a) hereof and periods in which the Executive is not performing
services on account of the Executive’s illness or injury or the illness or
injury of



--------------------------------------------------------------------------------



a member of the Executive’s immediate family); in such event, the Date of
Termination shall be the day after the last day of such four-week period);
(iv) if the Company intends to treat the termination as a Termination With Cause
based upon the grounds described in clause 12(i)(ii) or (iii), then Termination
shall be effective upon Notice of Termination as defined in this Agreement;
(v) if the Company intends to treat the termination as a Termination With Cause
based upon the grounds described in clause 12(i)(i) of this Agreement, the
Company shall provide the Executive written notice of such grounds for
termination and the Executive shall have a period of thirty (30) days to cure
such cause to the reasonable satisfaction of the Board, failing which employment
shall be deemed terminated at the end of such thirty (30) day period; (vi) if
the Executive’s employment is terminated by reason of Voluntary Termination for
Good Reason, the Date of Termination shall be thirty (30) days after the end of
the thirty (30) day cure period.
10. COMPENSATION UPON TERMINATION WITH CAUSE, VOLUNTARY TERMINATION, DEATH OR
DISABILITY. This Section 10 applies in the event that the Executive’s employment
ends upon a Termination With Cause, a Voluntary Termination, Death or Disability
or any reason other than a Termination Without Cause or a Voluntary Termination
With Good Reason. In any of those events, the Executive (or the Executive’s
estate in the event of his death) shall be entitled to receive the Standard
Termination Benefits. The Standard Termination Benefits are the benefits or
amounts described in the following subsections (a) and (b):
(a) The Executive shall be entitled to receive any compensation (including Base
Salary and Annual Bonus and accrued but unused vacation) that is earned but
unpaid as of the Date of Termination.
(b) The Executive shall be entitled to receive any benefits due him under the
terms of any employee benefit plan maintained by the Company and any option,
restricted share or similar equity award; which benefits shall be paid in
accordance with the terms of the applicable plan and any award agreement between
the Executive and the Company.
Except for the Standard Termination Benefits, the Executive shall not be
entitled to receive any compensation after the Date of Termination on account of
a Termination With Cause, a Voluntary Termination, death, Disability or any
reason other than a Termination Without Cause or a Voluntary Termination With
Good Reason.
11. COMPENSATION UPON TERMINATION WITHOUT CAUSE OR VOLUNTARY TERMINATION WITH
GOOD REASON. This Section 11 applies in the event that the Executive’s
employment ends upon a Termination Without Cause or a Voluntary Termination With
Good Reason. In any of those events, the Executive shall be entitled to receive
the benefits and amounts described in the following subsections (a), (b),
(c) and (d):
               (a) The Company shall pay or provide the Standard Termination
Benefits as defined in Section 10 except that all outstanding options,
restricted Company shares and other equity awards, shall be vested and
exercisable as of the Date of Termination and outstanding options shall remain
exercisable thereafter until their stated expiration date as if the Executive’s
employment had not terminated.



--------------------------------------------------------------------------------



               (b) The Company shall pay an amount equal to the product of the
Multiple (as defined below) times the Executive’s Base Salary at the rate in
effect on the Date of Termination (or, in the case of a Voluntary Termination
for Good Reason, at the rate in effect before a reduction in Base Salary that
constitutes Good Reason for resignation), such payment to be made in a single
cash payment.
               (c) The Company shall pay an amount equal to the product of the
Multiple (as defined below) times the highest annual bonus paid to the Executive
for the three (3) fiscal years of the Company ended immediately before the Date
of Termination.
               (d) The Company shall pay an amount equal to the product of (x)
the annual bonus paid to the Executive for the fiscal year of the Company ended
immediately before the Date of Termination and (y) a fraction, the numerator of
which is the number of days the Executive was employed by the Company during the
fiscal year that includes the Date of Termination and the denominator of which
is 365, such payment to be made in a single cash payment no later than ten
(10) days after the Date of Termination.
               (e) The Company shall pay an amount equal to the Multiple (as
defined below) times the annual premium or cost paid by the Company for the
health, dental and vision insurance coverage for the Executive and the
Executive’s eligible dependents as in effect on the Date of Termination plus an
amount equal to the Multiple (as defined below) times the annual premium or cost
paid by the Company for the disability and life insurance coverage for the
Executive as in effect on the Date of Termination, such payment to be made in a
single cash payment.
The Multiple is “one (1.0)” if the Executive’s employment ends upon a
Termination Without Cause before the date of a Change in Control and a Change in
Control does not occur within ninety (90) days after the Date of Termination or
if the Executive’s employment ends upon a Voluntary Termination With Good Reason
before the date of a Change in Control and the Multiple is “two (2.0)” if the
Executive’s employment ends upon a Termination Without Cause on or after the
date of a Change in Control or within the ninety (90) day period preceding the
date of a Change in Control or if the Executive’s employment ends upon a
Voluntary Termination With Good Reason on or after the date of a Change in
Control.
No benefits will be paid or provided to, or on behalf of, the Executive under
this Section 11 unless and until the Executive has signed a release and waiver
of claims acceptable to the Company, releasing the Company and its officers,
directors and affiliates from all claims the Executive has or may have against
such parties, and such release and waiver of claims has become binding and
irrevocable. The cash benefits payable under this Section 11 shall be paid on
the fifth (5th ) business day after the Executive’s release and waiver of claims
has become binding and irrevocable; provided, however, that if the Executive’s
employment ends upon a Termination Without Cause and additional amounts become
payable under this Section 11 because a Change in Control occurs within ninety
(90) days after the Date of Termination, such additional amounts shall be paid
on the fifth (5th ) business day after the date of the Change in Control or, if
later, the fifth (5th ) business day after the Executive’s release and waiver of
claims has become binding and irrevocable.



--------------------------------------------------------------------------------



12. DEFINITIONS. For the purposes of this Agreement, the following terms shall
have the following definitions:
               (a) “Acquiring Person” means that a Person, considered alone or
together with all Control Affiliates and Associates of that Person, is or
becomes directly or indirectly the beneficial owner of securities representing
at least fifty percent (50%) of the Company’s then outstanding securities
entitled to vote generally in the election of the Board.
(b) “Affiliate” means any “subsidiary” or “parent” corporation (within the
meaning of Section 424 of the Code) of the Company.
(c) “Board” means the Board of Trustees of the Company.
(d) “Change in Control” for purposes of this Agreement, means a “Change in
Control” shall mean any of the following events:
(i) In the event a Person is or becomes an Acquiring Person;
(ii) In the event that the Company transfers at least fifty percent (50%) of the
Company’s total assets on a consolidated basis, as reported in the Company’s
consolidated financial statements filed with the Securities and Exchange
Commission;
(iii) In the event that the Company merges or consolidates the Company or
effects a statutory share exchange with another Person, regardless of whether
the Company is intended to be the surviving or resulting entity after the
merger, consolidation, or statutory share exchange; provided that a merger,
consolidation or statutory share exchange in which the shareholders of the
Company immediately before such transaction own more than fifty percent (50%) of
the outstanding securities of the surviving entity entitled to vote generally in
the election of directors shall not be a Change in Control;
(iv) Continuing Trustees cease to constitute a majority of the Board (other than
as a result of a merger, consolidation or statutory share exchange that does not
constitute a Change in Control under clause 12(d)(iii). For purposes of this
Agreement, the term “Continuing Trustee” means (i) a member of the Board on May
4, 2015 or (ii) a member whose nomination for, or election to, the Board was
approved or recommended by a majority of the then Continuing Trustees.
(v) A complete liquidation or dissolution of the Company; or,
(vi) Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person acquired Beneficial Ownership as defined in the
Exchange Act of more than the permitted amount of the then outstanding
securities as a result of the acquisition of securities by the Company which by
reducing the number of securities then outstanding, increases the proportional
number of shares Beneficially Owned by the subject Person(s), provided that if a
Change in Control would occur as a result of the acquisition of securities by
the Company, and after such share acquisition by the Company, the Person becomes
the Beneficial Owner of any



--------------------------------------------------------------------------------



additional securities which increases the percentage of the then outstanding
securities Beneficially Owned by the subject Person, then a Change in Control
shall occur. 
(e) “Control Affiliate”, with respect to any Person, means an Affiliate as
defined in Rule 12B-2 of the General Rules and Regulations under the Exchange
Act, as amended as of January 1, 1990.
(f) “Disability” means that the Executive is “disabled” within the meaning of
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (the
“Code”).


(g) “Exchange Act” means the Securities Exchange Act of 1934, as amended and as
in effect from time to time.
(h) “Person” means any human being, firm, corporation, partnership, or other
entity. Person also includes any human being, firm, corporation, partnership ,
or other entity as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act, as amended as of January 1, 1990. The term Person does not include the
Companies or any related entity within the meaning of Code Section 1563(a),
414(b) or 414(c), and the term Person does not include any employee-benefit plan
maintained by the Companies or by any Related Entity, and any Person or entity
organized, appointed, or established by the Companies or by any subsidiary for
or pursuant to the terms of any such employee-benefit plan, unless the Board
determines that such an employee-benefit plan, or such Person or entity is a
Person.
(i) “Termination With Cause” means the termination of the Executive’s employment
by act of the Company’s Board of Directors on account of (i) the Executive’s
failure to perform a material duty or the Executive’s material breach of an
obligation set forth in this Agreement or a breach of a material and written
Company policy other than by reason of mental or physical illness or injury,
(ii) the Executive’s breach of Executive’s fiduciary duties to the Company,
(iii) the Executive’s conduct that is demonstrably and materially injurious to
the Company, monetarily or otherwise or (iv) the Executive’s conviction of, or
plea of nolo contendre to, a felony or crime involving moral turpitude or fraud
or dishonesty involving assets of the Company and that in all cases is described
in a written notice from the Board and that is not cured, to the reasonable
satisfaction of the Board, within thirty (30) days after such notice is received
by the Executive.
(j) “Voluntary Termination” means the Executive’s voluntary termination of his
employment, other than a Voluntary Termination for Good Reason, hereunder for
any reason. For purposes of this Section 10, the term Voluntary Termination does
not include a voluntary refusal to perform services on account of a vacation
taken in accordance with Section 6(a) hereof, the Executive’s failure to perform
services on account of his illness or injury or the illness or injury of a
member of his immediate family, provided such illness is adequately
substantiated at the reasonable request of the Company, or any other absence
from service with the written consent of the Board.
(k) Voluntary Termination for “Good Reason” means the Executive’s termination of
his employment hereunder on account of (i) the Company’s material breach of the
terms of this



--------------------------------------------------------------------------------



Agreement or a direction from the Board that the Executive act or refrain from
acting which in either case would be unlawful or contrary to a material and
written Company policy, (ii) a material diminution in the Executive’s duties,
functions and responsibilities to the Company and its affiliates without the
Executive’s consent or the Company preventing the 
Executive from fulfilling or exercising his material duties, functions and
responsibilities to the Company and its affiliates without the Executive’s
consent, (iii) a material reduction in the Executive’s Base Salary or Annual
Bonus opportunity or (iv) a requirement that the Executive relocate his
employment more than fifty (50) miles from the location of the Executive’s
principal office on the date of this Agreement, without the consent of the
Executive. The Executive’s resignation shall not be deemed a “Voluntary
Termination for Good Reason” unless the Executive gives the Board written notice
(delivered within thirty (30) days after the Executive knows of the event,
action, etc. that the Executive asserts constitutes Good Reason), the event,
action, etc. that the Executive asserts constitutes Good Reason is not cured, to
the reasonable satisfaction of the Executive, within thirty (30) days after such
notice and the Executive resigns effective not later than thirty (30) days after
the expiration of such cure period.
13. CODE SECTION 280G. The benefits that the Executive may be entitled to
receive under this Agreement and other benefits that the Executive is entitled
to receive under other plans, agreements and arrangements (which, together with
the benefits provided under this Agreement, are referred to as “Payments”), may
constitute Parachute Payments that are subject to Code Sections 280G and 4999.
As provided in this Section 13, the Parachute Payments will be reduced if, and
only to the extent that, a reduction will allow the Executive to receive a
greater Net After Tax Amount than the Executive would receive absent a
reduction.
The Accounting Firm will first determine the amount of any Parachute Payments
that are payable to the Executive. The Accounting Firm also will determine the
Net After Tax Amount attributable to the Executive’s total Parachute Payments.
The Accounting Firm will next determine the largest amount of Payments that may
be made to the Executive without subjecting the Executive to tax under Code
Section 4999 (the “Capped Payments”). Thereafter, the Accounting Firm will
determine the Net After Tax Amount attributable to the Capped Payments.
The Executive will receive the total Parachute Payments or the Capped Payments,
whichever provides the Executive with the higher Net After Tax Amount. If the
Executive will receive the Capped Payments, the total Parachute Payments will be
adjusted by first reducing the amount of any benefits under this Agreement or
any other plan, agreement or arrangement that are not subject to Section 409A of
the Code (with the source of the reduction to be directed by the Participant)
and then by reducing the amount of any benefits under this Agreement or any
other plan, agreement or arrangement that are subject to Section 409A of the
Code (with the source of the reduction to be directed by the Participant). The
Accounting Firm will notify the Executive and the Company if it determines that
the Parachute Payments must be reduced to the Capped Payments and will send the
Executive and the Company a copy of its detailed calculations supporting that
determination.



--------------------------------------------------------------------------------



As a result of the uncertainty in the application of Code Sections 280G and 4999
at the time that the Accounting Firm makes its determinations under this
Section 13, it is possible that amounts will have been paid or distributed to
the Executive that should not have been paid or distributed under this
Section 13 (“Overpayments”), or that additional amounts should be paid or
distributed to the Executive under this Section 13 (“Underpayments”). If the
Accounting Firm determines, based on either the assertion of a deficiency by the
Internal Revenue Service against the Company or the Executive, which assertion
the Accounting Firm believes has a high probability of success or controlling
precedent or substantial authority, that an Overpayment has been made, the
Executive must repay to the Company, without interest; provided, however, that
no loan will be deemed to have been made and no amount will be payable by the
Executive to the Company unless, and then only to the extent that, the deemed
loan and payment would either reduce the amount on which the Executive is
subject to tax under Code Section 4999 or generate a refund of tax imposed under
Code Section 4999. If the Accounting Firm determines, based upon controlling
precedent or substantial authority, that an Underpayment has occurred, the
Accounting Firm will notify the Executive and the Company of that determination
and the amount of that Underpayment will be paid to the Executive promptly by
the Company.
For purposes of this Section 13, the term “Accounting Firm” means the
independent accounting firm engaged by the Company immediately before the Change
in Control. For purposes of this Section 13, the term “Net After Tax Amount”
means the amount of any Parachute Payments or Capped Payments, as applicable,
net of taxes imposed under Code Sections 1, 3101(b) and 4999 and any State or
local income taxes applicable to the Executive on the date of payment. The
determination of the Net After Tax Amount shall be made using the highest
combined effective rate imposed by the foregoing taxes on income of the same
character as the Parachute Payments or Capped Payments, as applicable, in effect
on the date of payment. For purposes of this Section 13, the term “Parachute
Payment” means a payment that is described in Code Section 280G(b)(2),
determined in accordance with Code Section 280G and the regulations promulgated
or proposed thereunder.
          14. CODE SECTION 409A. This Agreement and the amounts payable and
other benefits provided under this Agreement are intended to comply with, or
otherwise be exempt from, Section 409A of the Code (“Section 409A”), after
giving effect to the exemptions in Treasury Regulation section 1.409A-1(b)(3)
through (b)(12). This Agreement shall be administered, interpreted and construed
in a manner consistent with Section 409A. If any provision of this Agreement is
found not to comply with, or otherwise not be exempt from, the provisions of
Section 409A, it shall be modified and given effect, in the sole discretion of
the Board and without requiring the Executive’s consent, in such manner as the
Board determines to be necessary or appropriate to comply with, or to effectuate
an exemption from, Section 409A; provided, however, that in exercising its
discretion under this Section 14, the Board shall modify this Agreement in the
least restrictive manner necessary and without reducing any payment or benefit
due under this Agreement. Each payment under this Agreement shall be treated as
a separate identified payment for purposes of Section 409A.
With respect to any reimbursement of expenses of, or any provision of in-kind
benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following limitations: (i) the expenses eligible for



--------------------------------------------------------------------------------



reimbursement or the amount of in-kind benefits provided in one taxable year
shall not affect the expenses eligible for reimbursement or the amount of
in-kind benefits provided in any other taxable year, except for any medical
reimbursement arrangement providing for the reimbursement of expenses referred
to in Section 105(b) of the Code; (ii) the reimbursement of an eligible expense
shall be made as specified in this Agreement and in no event later than the end
of the year after the year in which such expense was incurred and (iii) the
right to reimbursement or in-kind benefit shall not be subject to liquidation or
exchange for another benefit.
If a payment obligation under this Agreement arises on account of a Change in
Control or the Executive’s termination of employment and such payment obligation
constitutes “deferred compensation” (as defined under Treasury Regulation
section 1.409A-1(b)(1), after giving effect to the exemptions in Treasury
Regulation section 1.409A-1(b)(3) through (b)(12)), it shall be payable only if
the Change in Control constitutes a change in ownership or effective control of
the Company, etc. as provided in Treasury Regulation section 1.409A-3(i)(5) or
after the Executive’s separation from service (as defined under Treasury
Regulation section 1.409A-1(h)); provided, however, that if the Executive is a
specified employee (as defined under Treasury Regulation section 1.409A-1(i)),
any payment that is scheduled to be paid within six months after such separation
from service shall accrue without interest and shall be paid on the first day of
the seventh month beginning after the date of the Executive’s separation from
service or, if earlier, within fifteen days after the appointment of the
personal representative or executor of the Executive’s estate following his
death.
15. TAX WITHHOLDING. All payments to be made under this Agreement shall be
reduced by applicable income and employment tax withholdings.
        16. CONFIDENTIAL INFORMATION. The Executive recognizes that the
Company’s business interests require a confidential relationship between the
Company and the Executive and the fullest practical protection and confidential
treatment of their trade secrets, operating manuals, marketing techniques,
designs, concepts, franchise operation and system management programs, customer
lists, innovations and improvements (collectively, “Information”) that will be
conceived or learned by him in the course of his employment with the Company.
Accordingly, the Executive agrees, both during and after termination of his
employment, to keep secret and to treat confidentially all of the Company’s
Information and not to use or aid others in using any such Information in
competition with the Company. The obligation set forth in this Section 16 shall
exist during the Executive’s employment and shall continue after the termination
of the Executive’s employment for so long as any of the Company’s Information
retains any confidentiality.
17. NOTICES. All notices or deliveries authorized or required pursuant to this
Agreement shall be deemed to have been given when in writing and personally
delivered or three (3) days following the date when deposited in the U.S. mail,
certified, return receipt requested, postage prepaid, addressed to the parties
at the following addresses or to such other addresses as either may designate in
writing to the other party:



--------------------------------------------------------------------------------



 
 
 
 
 
 
 
 
 
 
 
 
 
To the Company:
 
 
 
CHATHAM LODGING TRUST
 
 
 
 
 
 
 
 
Attn: President
 
 
 
 
 
 
 
 
50 Cocoanut Row
 
 
 
 
 
 
 
 
Suite 211
 
 
 
 
 
 
 
 
Palm Beach, Florida 33480


 
 
 
 
To the Executive:
 
 
 
Jeremy Wegner
 
 
 
 
 
 
 
 
32 Tobacco Road
 
 
 
 
 
 
 
 
Weston, CT 06883
 
 
 
 
 
 
 
 
 
 
 

18. ENTIRE AGREEMENT. This Agreement contains the entire understanding between
the parties hereto with respect to the subject matter hereof and shall not be
modified in any manner except by instrument in writing signed, by or on behalf
of, the parties hereto. This Agreement shall be binding upon and inure to the
benefit of the heirs, successors and assigns of the parties hereto.
19. ARBITRATION. Any claim or controversy arising out of, or relating to, this
Agreement or its breach, shall be settled by arbitration in Palm Beach County,
Florida in accordance with the governing rules of the American Arbitration
Association. Judgment upon the award rendered may be entered in any court of
competent jurisdiction. In the event one of the parties hereto requests an
arbitration proceeding under this Agreement, such proceeding shall commence
within 30 days from the date of such request. The prevailing party shall be
entitled to reasonable attorney’s fees and costs.
20. APPLICABLE LAW. This Agreement shall be governed and construed in accordance
with the laws of the State of Florida.
         21. NO SETOFF. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by a setoff, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take other
action by way of mitigation of the amounts payable to the Executive under the
provisions of this Agreement.
22. ASSIGNMENT. The Executive acknowledges that his services are unique and
personal. Accordingly, the Executive may not assign his rights or delegate his
duties or obligations under this Agreement. The Executive’s rights and
obligations under this Agreement shall insure to the benefit of and shall be
binding upon the Executive’s successors and assigns.
23. HEADINGS. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.
 





--------------------------------------------------------------------------------





















(signature page follows)



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the 4th day
of May, 2015.
 
 
CHATHAM LODGING TRUST, a Maryland
 
 
real estate investment trust
 
 
 
 
 
 
 
By:
/s/ Jeffrey Fisher
 
 
 
Title: Chairman, President and Chief
 
 
 
           Executive Officer
 
 
 
 
 
 
 
JEREMY WEGNER
 
 
 
 
/s/ Jeremy Wegner
 
 
 
 
 
















